     Case 3:21-cv-00364-MMD-WGC Document 3 Filed 08/19/21 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     KEVIN RAY HOLMES,                                   Case No. 3:21-cv-00364-MMD-WGC

7                                    Petitioner,                         ORDER
              v.
8
      NEVADA DEPARTMENT OF
9     CORRECTIONS, et al.,

10                               Respondents.
11

12           Kevin Ray Holmes submitted a pro se 28 U.S.C. § 2254 habeas petition and an

13   application to proceed in forma pauperis. Based on the current information about Homes’

14   financial status, including any additional information he may have provided, the Court

15   finds that he is able to pay the full $5.00 filing fee pursuant to 28 U.S.C. § 1915.

16           It is therefore ordered that Holmes’ motion for leave to proceed in forma pauperis

17   without having to prepay the full filing fee (ECF No. 1) is denied. Holmes has 30 days

18   from the date this order is entered to have the $5.00 filing fee sent to the Clerk of Court.

19           It is further ordered that Holmes’ failure to timely pay the filing fee may result in the

20   dismissal of this action.

21           The Clerk of Court is therefore directed to retain the Petition but not file it at this

22   time.

23           DATED THIS 19th Day of August 2021.
24

25

26                                                 MIRANDA M. DU
                                                   CHIEF UNITED STATES DISTRICT JUDGE
27
28
